United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1819
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Scott Goodwin-Bey

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                            Submitted: March 12, 2018
                              Filed: April 10, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SHEPHERD, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      Scott Goodwin-Bey appeals his conviction following a bench trial1 for being
a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
924(a)(2). He argues that the district court2 erred in adopting the recommendation3
that Goodwin-Bey’s motion to suppress any evidence obtained following the traffic
stop of his vehicle should be denied. We affirm.

       On November 30, 2014, police in Springfield, Missouri, received a 911 call
from a convenience store employee reporting that a black man holding a firearm had
entered the store. The employee stated that the man had been acting strangely and
that he had taken the firearm away from the man. The employee described the man’s
car as a white four-door Lincoln and reported the car’s license plate number. As
Sergeant Jason Laub approached the scene of the incident, another officer reported
seeing the suspect’s car near a gas station in the area. Sergeant Laub confirmed that
the car matched the description given to police and saw the car was occupied by a
black male. Sergeant Laub then activated his emergency lights and stopped the man,
who was later identified as Goodwin-Bey.

        The Fourth Amendment of the United States Constitution prohibits law
enforcement officers from conducting “unreasonable searches and seizures.” A
traffic stop constitutes a seizure under the Fourth Amendment and must be supported
by reasonable suspicion or probable cause. United States v. Houston, 548 F.3d 1151,
1153 (8th Cir. 2008) (citing United States v. Jones, 269 F.3d 919, 924 (8th Cir.
2001)). A police officer has reasonable suspicion to conduct a stop if the officer has
“particularized, objective facts which, taken together with rational inferences from
those facts, reasonably warrant suspicion that a crime is being committed,” Id.
(quoting United States v. Martin, 706 F.2d 263, 265 (8th Cir. 1983)) or that a crime
“has previously been committed by an individual.” United States v. Hughes, 517


      2
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri, to whom the case was previously assigned.
      3
       The Honorable David P. Rush, United States Magistrate Judge for the Western
District of Missouri.

                                         -2-
F.3d 1013, 1016 (8th Cir. 2008) (citing United States v. Hensley, 469 U.S. 221, 229
(1985)). As the district court explained in its order adopting the report and
recommendation, we have upheld findings of reasonable suspicion for violations of
misdemeanors and petty misdemeanors that would not authorize a custodial arrest.
United States v. Givens, 763 F.3d 987, 990 (8th Cir. 2014) (stating “[i]t is not
uncommon for officers to stop vehicles due to the lack of an apparent temporary
registration tag, and such stops are generally upheld as supported by reasonable
suspicion”); United States v. Banks, 553 F.3d 1101, 1104 (8th Cir. 2009) (stating “the
officers actually witnessed [the defendant] riding a bicycle without a light [a petty
misdemeanor offense], which is more than sufficient to establish reasonable,
articulable suspicion of criminal activity”).

      Sergeant Laub testified at the suppression hearing that he had reasonable
suspicion to believe that Goodwin-Bey had committed a peace disturbance. Under
Missouri Law, “[a] person commits the crime of peace disturbance if . . . [h]e
unreasonably and knowingly disturbs or alarms another person” by “[t]hreatening to
commit a felonious act against any person under circumstances which are likely to
cause a reasonable person to fear that such threat may be carried out.” Mo. Rev. Stat.
§ 574.010 (2014). Goodwin-Bey argues that there was insufficient evidence that he
committed a crime at the convenience store because “[t]he 911 caller was not
described as upset or scared, and there was no allegation that the black male had
made any threats or had behaved in an angry, threatening, or violent manner.” We
conclude, however, that Sergeant Laub had reasonable suspicion to believe that
Goodwin-Bey had caused a peace disturbance by bringing a firearm into the store and
behaving in such a manner that the clerk felt compelled to take the firearm away from
him and call 911.

      The judgment is affirmed.
                     ______________________________



                                         -3-